Citation Nr: 0612586	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  96-09 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
January 1970.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an October 1995 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Little Rock, Arkansas.

In September 2002, the Board ordered additional development 
of the veteran's claim.  In May 2003, the case was remanded 
for additional development.  Subsequently, a February 2006 
rating action continued the prior denial.


FINDING OF FACT

During service the veteran did not engage in combat with the 
enemy, and it is not shown by credible supporting evidence 
that a stressor, which might lead to post-traumatic stress 
disorder, occurred during service.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred or aggravated 
in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board notes that the veteran's claim was initially 
adjudicated long before the enactment of the VCAA in November 
2000.  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the plain language of 38 U.S.C.A. § 5103(a) (West 
2002), requires that notice to a claimant pursuant to the 
VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application 
for VA- administered benefits. Id. at 119.  The Court further 
held that VA failed to demonstrate that, "lack of such a pre-
AOJ- decision notice was not prejudicial to the appellant, 
see 38 U.S.C.A. § 7261(b)(2) (West 2002 & Supp. 2005) 
(providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")." Id at 121.  However, the 
Court also stated that the failure to provide to provide such 
notice in connection with adjudications prior to enactment of 
the VCAA was not error and that in such cases, the claimant 
is entitled to "VCAA-content complying notice and proper 
subsequent VA process."  Id. at 120.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in August 2003 and 
April 2005.  The originating agency specifically informed the 
veteran to submit any pertinent evidence in his possession, 
informed him of the evidence required to substantiate his 
claim, the information required from him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, and that he should 
submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA .

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained, and the veteran has been afforded an 
appropriate VA examination.  The record before the Board 
contains service personnel and medical records and post-
service medical records, which will be addressed as 
pertinent, particularly, the veteran's VA outpatient 
treatment records and reports of his VA examinations.  Two 
reports from the U.S. Army and Joint Services Records 
Research Center (JSRRC, formerly known as both the 
Environmental Support Group [ESG], and the Center for Unit 
Records Research [CURR]) are of record, as are records from 
the Social Security Administration (SSA).  In addition, 
neither the veteran nor his representative has identified any 
additional pertinent evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to this claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

In light of the Board's denial of the appellant's claim, no 
additional disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the appellant under the holding in Dingess/Hartman v. 
Nicholson, Nos. 01-1917, 02-1506, 2006 WL 519755 (U. S. Vet. 
App. Mar. 3, 2006).  For the above reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the issue discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also 38 C.F.R. § 20.1102 (2005) (harmless error).

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) [i.e., under the 
criteria of DSM-IV]; a link, established by medical evidence, 
between the veteran's current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).

The veteran maintains that he has post-traumatic stress 
disorder from stressors during his 1967-1970 active duty in 
the Army.

With regard to whether the veteran has received a valid 
medical diagnosis of post-traumatic stress disorder, the 
Board notes that, while the record contains various other 
psychiatric diagnoses as well, a VA examination given in May 
1995 included a diagnosis of post-traumatic stress disorder, 
chronic.  Additionally, VA hospitalization records dated in 
April 1996 and May 1996, as well as private social worker's 
records, noted diagnoses of post-traumatic stress disorder.  
However, even with a diagnosis of post-traumatic stress 
disorder in accordance with 38 C.F.R. § 4.125(a), service 
connection is not warranted, because the preponderance of the 
evidence is against a finding that the veteran engaged in 
combat with the enemy during active service, and the record 
does not otherwise contain independent evidence which 
confirms his account of in-service stressors.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence.  "Just because a 
physician or other health professional accepted appellant's 
description of his Vietnam experiences as credible and 
diagnosed appellant as suffering from post-traumatic stress 
disorder does not mean the [Board is] required to grant 
service connection for post-traumatic stress disorder."  
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  The Board 
is not required to accept an appellant's uncorroborated 
account of his active service experiences.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) and Wood v. Derwinski, 1 
Vet. App. 190, 192 (1991).

If the claimed stressor is related to combat, service 
department evidence that the appellant engaged in combat or 
that the appellant was awarded the Purple Heart Medal, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  However, the regulatory 
requirement for "credible supporting evidence" means that 
"the appellant's testimony, by itself, cannot, as a matter of 
law, establish the occurrence of a non-combat stressor."  
Dizoglio v. Brown, 9 Vet. App. 163 (1996).

A determination as to whether the appellant is a veteran of 
combat is particularly significant in a post-traumatic stress 
disorder claim because he is entitled to have his lay 
statements as to his alleged stressors accepted, without 
corroboration, if he engaged in combat with the enemy.  See 
Gaines v. West, 11 Vet. App. 353 (1998).  The United States 
Court of Appeals for Veterans Claims (Court) has held that:

"[w]here it is determined, through recognized military 
citations or other supportive evidence, that the veteran was 
engaged in combat with the enemy and the claimed stressors 
are related to such combat, the veteran's lay testimony 
regarding claimed stressors must be accepted as conclusive as 
to their actual occurrence and no further development for 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be 'satisfactory,' e.g., 
credible, and 'consistent with the circumstances, conditions, 
or hardships of [combat] service.'"

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Before this 
provision applies, the Board must make a specific finding 
that the appellant was engaged in combat with the enemy.  See 
Zarycki.  VA's Office of General Counsel has defined the 
phrase "engaged in combat with the enemy" to mean that the 
appellant must have personally participated in a fight or 
encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99, 65 Fed. Reg. 6257(2000). 

Upon review of all of the evidence, the Board finds that the 
veteran did not engage in combat with the enemy.  His service 
records indicate that he served overseas in Vietnam for 
approximately five months in 1969.  His military occupational 
specialty (textile repairman) does not indicate combat 
service.  There is no indication in his military records that 
he was assigned or participated in combat duties.  He was 
also not awarded a medal or decoration establishing combat 
service.  In conjunction with his military occupational 
specialty, the fact that he did not receive any award for 
combat service is evidence that he likely did not participate 
in combat.  For these reasons, the Board finds that the 
veteran is not shown by the objective evidence of record to 
have engaged in combat with the enemy.

Thus, as the Board has found that the evidence does not 
support the conclusion that the veteran personally engaged in 
combat with the enemy, the provisions of 38 U.S.C.A. § 
1154(b) do not apply.  For service connection to be 
warranted, there must be credible supporting evidence of 
record that the alleged stressors actually occurred.  The 
veteran's lay testimony is insufficient, standing alone, to 
establish service connection.  Cohen v. Brown, 10 Vet. App 
128, 147 (1997) (citing Moreau, 9 Vet. App. at 395).  Under 
DSM-IV, concerning a diagnosis of post-traumatic stress 
disorder, a sufficient stressor is one in which a person has 
been exposed to a traumatic event in which the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others; and the person's response involved intense fear, 
helplessness, or horror.  See 38 C.F.R. § 4.125; Cohen, 
supra.

The veteran has alleged stressor events which include being 
shot in the right ankle shortly after arriving in Vietnam, 
later being shot in the upper right leg and then "cut" or 
"sawed on" by a Vietnamese while being evacuated on a 
truck, being shot through both legs in a third incident, 
witnessing the deaths of several friends from enemy rounds, 
and shooting an 11 year old Vietnamese boy who had threatened 
him with a grenade.

The Board notes that on a VA examination in December 1983, 
the veteran reported being shot in the left lower leg by a 
shotgun while deer hunting in October 1983; he did not report 
any earlier gunshot wounds.

Upon review of the evidence of record, the Board finds that 
there is no independent evidence which corroborates any of 
the veteran's alleged stressors.  Service medical records and 
other military records do not provide independent 
verification of any of these events.  The veteran was 
diagnosed with passive dependent personality in October 1967.  
A psychiatric evaluation in December 1969 described a 
November 1969 suicide attempt, and recommended that the 
veteran be separated from service.  Emotional instability was 
noted.  Nowhere in the service medical records is there any 
mention of a knife or bullet wound or injury, and on the 
service separation examination in December 1970 the veteran 
reported that his health was good.  The service separation 
examination did not refer to any wounds; the veteran was 
described as "in excellent physical condition."  The record 
does not demonstrate that the veteran was awarded a Purple 
Heart.

In an October 1995 response to a request from the RO, the ESG 
noted that available U.S. Army data did not list seven names 
that the veteran reported as comrades he had seen killed.  
One other name was found, but this individual was listed as 
part of a different headquarters unit than that of the 
veteran.  Additionally, available U.S. Army casualty data did 
not list the veteran.

In October 1998, the RO sent a letter to the National 
Personnel Records Center (NPRC), in an attempt to obtain 
copies of morning reports relevant to the veteran's claim.  
In November 1998, NPRC submitted a negative response.  

In an October 2000 letter, CURR stated that of two other 
names reported by the veteran as comrades whose deaths he 
witnessed, there was no record of one, and the other was 
killed in January 1969.  The Board notes that veteran's 
Vietnam service began in August 1969.

In sum, there is no evidence which corroborates the 
occurrence of the various stressors alleged by the veteran.  
The Board is unable to find that his alleged service 
stressors have been verified by official service records or 
other credible supporting evidence.

The weight of the credible evidence fails to show that a 
stressor which might lead to post-traumatic stress disorder 
occurred in service.  Thus, regardless of the presence or 
absence of a diagnosis of post-traumatic stress disorder, 
service connection for post-traumatic stress disorder may not 
be granted due to the lack of credible supporting evidence 
that the claimed in- service stressors occurred.  The veteran 
may apply to reopen his claim in the future, by submitting 
independent evidence to corroborate a service stressor, or by 
submitting sufficiently detailed information as would permit 
the VA to again attempt stressor verification through the 
service department.  See 38 C.F.R. § 3.159(c)(2).

As the preponderance of the evidence is against the claim for 
service connection for post-traumatic stress disorder, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

The appeal is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


